NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ESSIE McDANIEL,                                 No.    18-15256

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00003-JAD-PAL

 v.
                                                MEMORANDUM**
ROBERT WILKIE*, Secretary,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                         Submitted September 12, 2018***

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Essie McDaniel appeals pro se from the district court’s summary judgment

in her employment action alleging retaliation in violation of Title VII. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Trunk v. City of San


      *
             Robert Wilkie has been substituted for his predecessor, David J.
Shulkin, as Secretary of Veterans Affairs under Fed. R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Diego, 629 F.3d 1099, 1105 (9th Cir. 2011). We may affirm on any basis

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008), and we affirm.

      Summary judgment on McDaniel’s retaliation claim was proper because

McDaniel failed to raise a genuine dispute of material fact as to whether

defendant’s legitimate, non-retaliatory reason for not hiring McDaniel was

pretextual. See Winarto v. Toshiba Am. Elecs. Components, Inc., 274 F.3d 1276,

1284 (9th Cir. 2001) (explaining burden-shifting framework for Title VII

retaliation claims and requirements for establishing pretext); see also Little v.

Windermere Relocation, Inc., 301 F.3d 958, 969 (9th Cir. 2002) (a plaintiff must

offer “specific, substantial evidence of pretext” (citation and internal quotation

marks omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    18-15256